Title: To Thomas Jefferson from William Thornton, 22 May 1796
From: Thornton, William
To: Jefferson, Thomas


                    
                        Dear Sir
                        George Town may 22nd: 1796.
                    
                    I should at all times rejoice in an opportunity of paying to you my particular respects, but more especially at the present time, as I am enabled to make my Devoirs through the medium of the celebrated Volney. He is too well known to you, not only personally, but by reputation, to allow me to say any thing in his behalf: I must, however, own, that my Selfishness induces me to wish I could have detained him longer, though by doing so I should delay those refined Gratifications, which, by intercourse, mutually await you. If the Duties of my Office would have suffered my Absence, I should have attended him with pleasure, for every Day would open a new Source of delight. I have conversed with him on the Establishment of a National University in this place, and am happy that he approves of the general plan. The particular Details I shall write as my Engagements will permit. The thought of incorporating in the University a Philosophical Society, upon an extensive Scale, and of having in its Bosom a Select Committee is much  approved of by Mr. Volney. He mentioned the formation of one upon a similar plan in France, of which I had not before heard. The Account of that he will relate to you. Much may be done by a few persons labouring for the benefit of the World; indeed, a regenerated people may almost be expected from the exertions of Individuals: if, however, such Exertions should not succeed to the utmost extent, the Satisfaction of having done what is approved of by reflection is unspeakable; and whatever has a good tendency, though not immediately adopted, will finally be received with due attention. That Mr. Volney may have a pleasant Journey, and find you in good Health, is the sincere Wish of dear Sir, your affectionate & respectful Friend
                    
                        William Thornton
                    
                